Citation Nr: 0817814	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether the RO properly apportioned the veteran's VA 
compensation benefits on behalf of his two biological 
children.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The appellant, the veteran, had active service from February 
1994 to November 2001.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 Special Apportionment 
Decision, in which the VARO in Reno, Nevada granted the 
veteran's former spouse, on behalf of the veteran's two 
biological children, an apportionment of the veteran's VA 
disability compensation benefits in the amount of $400.00 per 
month.


REMAND

The veteran claims that the RO improperly apportioned some of 
his VA compensation benefits to his former spouse on behalf 
of his two biological children.  He specifically takes issue 
with $200 of the $400 apportionment on two bases: that he, 
including through the Social Security Administration, 
reasonably discharges his responsibility for the support of 
these children, and that the appellee, his former spouse, 
would not experience hardship in the absence of such an 
apportionment.  He contends that given his recent medical 
problems and associated life changes, $200 of the 
apportionment unfairly burdens his family.  He points out 
that the appellee recently married and has had a change of 
income, which she has not accurately reported to VA.  
Additional action is necessary before the Board decides this 
claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not provided the 
veteran or the appellee adequate notice and assistance with 
regard to this claim such that any decision to proceed in 
adjudicating it would prejudice both parties in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

With regard to notice, during the course of this appeal, the 
RO did not send the appellant or the appellee VCAA notice, 
adequate or otherwise.  This procedural defect must be cured 
on remand.  

With regard to assistance, the veteran has requested that VA 
conduct a field examination with the purpose of confirming 
the veteran's allegation that the appellee is now married, 
living at a new address, and has had a change in income 
secondary to her spouse's contribution to their family, which 
she has not reported.  (The RO responded to this assertion 
previously by contacting the appellee and asking her to file 
an updated financial statement; however, in filing the form, 
the appellee did not inform VA that she was married, moved, 
or had a change of income.)  Given the appellee's allegation 
of hardship, claimed by the veteran to be disingenuous, 
additional development is necessary to determine whether 
hardship actually exists.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran and 
appellee VCAA notice pertaining 
to this claim, which satisfies 
the requirements of the Court's 
holdings, noted above.

2.  Undertake all development, 
including by contacting the 
appellee at 1307 Darlene Way, 
Apt. C-5, Boulder City, Nevada, 
89005, and, if appropriate, by 
conducting a field examination 
in an effort to determine 
whether the appellee is 
married, as alleged, and has 
had a change of income 
secondary to her spouse's 
financial contribution to their 
family. 

3.  Thereafter, readjudicate 
this claim based on all of the 
evidence of record.  If the end 
result is unsatisfactory to 
either party, provide both 
parties a supplemental 
statement of the case and an 
opportunity to respond thereto.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  No action is required of the parties 
unless they receive further notice.  They do, however, have 
the right to submit additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



